

114 S33 IS: LNG Permitting Certainty and Transparency Act
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 33IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Barrasso (for himself, Mr. Heinrich, Mr. Gardner, Ms. Heitkamp, Mr. Hoeven, Mr. Kaine,  Mrs. Capito, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide certainty with respect to the timing of Department of Energy decisions to approve or
			 deny applications to export natural gas, and for other purposes. 1.Short titleThis Act may be cited as the LNG Permitting Certainty and Transparency Act.2.Action on applications(a)Decision deadlineFor proposals that must also obtain authorization from the Federal Energy Regulatory Commission or
			 the United States Maritime Administration to site, construct, expand, or
			 operate liquefied natural gas export facilities, the Secretary of Energy
			 (referred to in
			 this section as the Secretary) shall issue a
			 final decision on any application for the authorization to export natural
			 gas under section 3(a) of the Natural Gas Act (15 U.S.C. 717b(a)) not
			 later than
			 45 days after the later of—(1)the conclusion of the review to site, construct, expand, or operate the liquefied natural gas
			 export facilities required by
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			 or(2)the date of enactment of this Act.(b)Conclusion of reviewFor purposes of subsection (a), review required by the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.)
			 shall be considered concluded when the lead agency—(1)for a project requiring an Environmental Impact Statement, publishes a Final
			 Environmental Impact Statement;(2)for a project for which an Environmental Assessment has been prepared, publishes a
			 Finding of No Significant Impact; or(3)determines that an application is eligible for a categorical exclusion
			 pursuant to National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) implementing
			 regulations.(c)Judicial action(1)JurisdictionThe United States Court of Appeals for the District of Columbia Circuit or the circuit in which the
			 liquefied natural gas
			 export facility will be located
			 pursuant to an application described in subsection (a) shall have original
			 and exclusive jurisdiction over any civil action for the review of—(A)an order issued by the Secretary with respect to such application; or(B)the failure of the Secretary to issue a final decision on such application.(2)Order to issue decisionIf the Court in a civil action described in paragraph (1) finds that the Secretary has
			 failed to issue a decision on the application as required under
			 subsection (a), the Court shall order the Secretary to issue
			 the decision not later than 30 days after the Court’s order.(3)Expedited considerationThe Court shall set any civil action brought under this subsection for expedited consideration and
			 shall set the matter on the docket as soon as practical after the filing
			 date of the initial pleading.(4)AppealsIn the case of an application described in subsection (a)  for which a petition for review has been
			 filed—(A)upon motion by an applicant, the matter shall be transferred to the United States Court of Appeals
			 for
			  the District of Columbia Circuit or the circuit in which a liquefied
			 natural gas export
			 facility will be located pursuant to an
			 application described in section 3(a) of the Natural Gas Act (15 U.S.C.
			 717b(a)); and(B)the provisions of this Act shall apply.3.Public disclosure of export destinationsSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:(g)Public Disclosure of LNG Export Destinations(1)In generalIn the case of any authorization to export liquefied natural gas, the Secretary of Energy shall
			 require the applicant to report to the Secretary of Energy the names of
			 the 1 or more countries of destination to which the exported liquefied
			 natural gas is delivered.(2)TimingThe applicant shall file the report required under paragraph (1) not later than—(A)in the case of the first export, the last day of the month following the month of the first export;
			 and(B)in the case of subsequent exports, the date that is 30 days after the last day of the applicable
			 month concerning the activity of the previous month.(3)DisclosureThe Secretary of Energy shall publish the information reported under this subsection on the website
			 of the Department of Energy and otherwise make the information available
			 to the public..